Action commenced November 4, 1948, by Amalgamated Association of Street, Electric Railway  Motor Coach Employees of America, Division 998, George Koechel, and Charles Brehm, individually and in their representative capacity, plaintiffs, against the Milwaukee Electric Railway Transport Company, a Wisconsin corporation, and the Wisconsin Employment Relations Board, defendants, for a declaratory judgment that ch. 414, Laws of 1947, be declared inapplicable to plaintiffs for the reason that it excludes railroads and their employees and that plaintiffs are properly railroad employees and that said chapter be declared null and void and of no effect whatsoever because it is unconstitutional. Separate answers were filed by the defendants.  Plaintiffs demurred to the answers.  From a judgment entered January 4, 1949, adjudging and determining the law to be constitutional and that plaintiffs are not railroad employees within the meaning of said chapter, the plaintiffs appeal.
This case was argued and submitted with the case of United G., C.  C. Workers v. Wisconsin E. R.Board, ante, p. 154, 38 N.W.2d 692, before the trial court and before this court.
Following the argument and submission of this case below, the trial court filed a decision overruling the demurrers to the separate answers of the defendants, but directed that judgments might be entered declaring the rights and status of the parties.  When the demurrers were overruled, the burden of proceeding with the case was upon the plaintiffs.  The plaintiffs elected to produce no evidence and upon that election the trial court should have entered an order dismissing the complaint.  For that reason the judgment entered must be reversed.
By the Court. — Judgment reversed and cause remanded with directions to enter an order dismissing the plaintiffs' complaint.